SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: August 13, 2007 (Date of earliest event reported) IMPART MEDIA GROUP, INC. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 0-09358 88-0441338 (Commission File No.) (I.R.S. Employer Identification No.) 1300 North Northlake Way Seattle, Washington 98103 (Address of principal executive offices; zip code) (206) 633-1852 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13-4(e) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION Item 2.02Results of Operations and Financial Condition On August 13, 2007, the registrant issued a press release announcing guidance for itssecond fiscal quarter and six-months ended June 30, 2007.A copy of the press release is attached hereto as Exhibit 99.1. The information included in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall it be incorporated by reference into a filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits. (c) Exhibits. Number Document 99.1 Press Release of Impart Media Group, Inc., dated August 13, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMPART MEDIA GROUP, INC. Date:August 13, 2007 By: /s/Thomas C. Muniz Thomas C. Muniz President EXHIBIT INDEX Number Document 99.1 Press Release of Impart Media Group, Inc., dated August 13, 2007.
